Chapman, J.
The plaintiff is entitled to recover for all the damage done to him by the defendant’s deputy. The damage consists of two items : (1.) Taking the plaintiff’s goods, to the value of $48.50, with interest from the time of taking. (2.) Compelling the plaintiff to attend court at the return term of the writ of replevin, to get the action dismissed because no valid bond had been taken. But the costs of the subsequent terms arose from his neglect to take advantage of the defect at the first term, and the defendant is not responsible for them.
The defendant contends that the plaintiff waived the defect in respect to the bond by answering to the action. But a waiver of this character extends only to the right of the plaintiff to prosecute the action. It does not affect his claim against the officer for taking his goods without furnishing the security of a bond such as the statute requires.